Citation Nr: 0218562	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
hearing loss, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to 
November 1946, and from September 1951 to March 1953.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating 
in excess of 70 percent for bilateral hearing loss and 
entitlement to TDIU.  In August 2002, the veteran appeared 
and testified via video-conference transmission before C. 
W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing.  
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's hearing loss disability is manifested by 
a puretone threshold average of 85 decibels in the right 
ear with speech recognition of 84 percent, and a puretone 
threshold average of 90 decibels in the left ear with 
speech recognition of 60 percent; his puretone threshold 
in both ears exceed 30 decibels at 1000 Hertz.

2.  The veteran's service connected bilateral hearing loss 
disability prevents him from securing and following 
substantially gainful employment consistent with his 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. §§ 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.344, 4.85, 4.86, Diagnostic Code 6100 
(2002).

2.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a rating in 
excess of 70 percent for his bilateral hearing loss, and 
that the severity of his hearing loss disability precludes 
him from engaging in substantially gainful employment.  
Initially, the Board notes that the provisions of the VCAA 
became effective during the pendency of this appeal.  
Among other things, this law requires VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim and includes other notice and duty to 
assist provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that 
is necessary to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001).  As part of that notice, VA shall 
indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of 
the claimant.  Id.  The RO has sent the veteran a 
Statement of the Case (SOC) and a Supplemental Statement 
of the Case (SSOC) which notified him of the types of 
evidence and information needed to substantiate his claims 
as well as the evidence obtained and reviewed in denying 
his claims.  In April 2002, the RO sent the veteran a 
letter notifying him of the section 5103 requirements.  
The Board finds, therefore, that the notice requirements 
of 38 U.S.C.A. § 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, 
VA has obtained the veteran's service medical records and 
his VA clinical records.  The veteran has indicated that 
he is not in receipt of disability benefits from the 
Social Security Administration.  The veteran has also not 
identified any further information or evidence in the 
possession of a private party that would help substantiate 
his claims on appeal.  In May 2001, the RO afforded the 
veteran a VA audiology examination as necessary to make a 
decision in this case.  The provisions of 38 U.S.C.A. 
§ 5103A, therefore, have been satisfied.

As addressed below, the Board grants the veteran's claim 
for entitlement to TDIU, and the results of his 
audiometric testing is controlling in the assignment of 
his disability rating for his hearing loss disability.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) 
(the assignment of a disability rating for hearing loss is 
a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule).  Therefore, the Board finds that no further 
assistance would be necessary to help the veteran 
substantiate his claims on appeal.  The Board further 
notes that, in November 2002, the veteran sent to the 
Board correspondence to supplement statements he made 
during his August 2002 videoconference hearing.  The Board 
accepts these additions to his video-conference testimony.

The veteran contends that he is entitled to a rating in 
excess of 70 percent for his bilateral sensorineural 
hearing loss.  According to his testimony and statements 
of record, he complains of a progressive worsening of his 
hearing acuity that requires him to use hearing aids 
bilaterally.  Even with his hearing aids, he has 
difficulty understanding speech and resorts to reading 
lips to help understand speech.  He indicates that loud 
and high-pitched voices negatively affects the performance 
of his hearing aids, and he has difficulty in 
distinguishing certain types of voices while on the phone.  
He felt forced to resign his position as a retail sales 
manager at Best Buy in January 2001 due to his inability 
to verbally interact with customers.  He has been unable 
to obtain further employment in his field of retail 
marketing.  He has some computer experience, but feels 
unable to obtain and maintain substantially gainful 
employment due to his inability to hear.  He has been told 
that cochlear surgery may be his only possible option to 
improve his hearing loss disability.    

The Board notes that the claim on appeal originates from a 
TDIU claim received in February 2000.  At that time, he 
reported vocational experience as a Vice President of 
Marketing, Director of Marketing and retail sales.  He 
further reported becoming too disabled to work in January 
2001 from his sales position at Best Buy, Inc.  As reason 
therefore, he stated that he was unable to interact with 
customers due to his inability to hear.  

The veteran's VA clinical records include assessments that 
he manifests a mild dropping to profound sensorineural 
bilateral hearing loss with poor word recognition ability 
and an extremely reduced dynamic range.  His VA issued 
hearing aids had become ineffective, especially with 
background noise, and he has been issued specialized 
programmable hearing aids.  He has a television device and 
is in need of a phone assistance device.  

VA audiology examination in May 2001 revealed right ear 
pure tone thresholds of 65, 75, 100 and 100 decibels, as 
well as left pure tone thresholds of 65, 80, 105 and 110 
decibels, at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  His speech recognition using the Maryland 
CNC word list was 84 percent for the right ear and 60 
percent for the left ear.  The results of his audiometric 
testing indicated that the veteran should continue to wear 
his amplification devices.  The examiner also commented 
that "[t]he veteran's hearing loss will adversely affect 
his ability to be employed because of the severity of the 
loss and his poor speech understanding."

A February 2002 letter from the General Manager of Best 
Buy, Inc., indicated that the veteran had been employed as 
a Supervisor of the computer department.  His duties 
involved daily contact with retail customers.  He was 
noted to have difficulty understanding customers, and Best 
Buy was informed by the veteran's physician that stress 
related to his inability to communicate with customers had 
exacerbated an eye infection problem.  It was further 
noted that the veteran resigned from his supervisory 
position based on physician advice to find a less 
stressful occupation.

A letter from Richard J. Brock, M.D., the veteran's 
physician at Kaiser Permanente, provides opinion that the 
veteran's extreme difficulty in helping customers with 
their purchases was very stressful to him, and was a 
contributing factor in exacerbating a severe eye disorder.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board has 
considered all the evidence of record.  However, the most 
probative evidence of the degree of impairment consists of 
records generated in proximity to and since the claim on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The basis for evaluating defective hearing is the 
impairment of auditory acuity as measured by puretone 
threshold averages within the range of 1000 to 4000 Hertz 
and speech discrimination using the Maryland CNC word 
recognition test.  38 C.F.R. § 4.85 (2002).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the 
Maryland CNC test scores are given a numeric designation 
which are then used to determine the current level of 
disability based upon a pre- designated schedule.  See 
Tables VI and VII in 38 C.F.R. 4.85 (2002).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1993).

Review of the record reveals that the veteran was assigned 
a 70 percent rating for bilateral sensorineural hearing 
loss disability, effective to June 1992, in a December 
1992 RO decision.  This rating was based upon audiometric 
results from a September 1992 VA examination which 
demonstrated an average decibel loss of 78 in the right 
eat with speech recognition of 56 percent, and an average 
decibel loss of 86 in the left ear with speech recognition 
of 16 percent.  A rating in effect for five or more years 
will not be reduced absent a finding of sustained material 
improvement.  38 C.F.R. § 3.344 (2002).

The veteran's May 2001 VA audiology examination shows a 
right ear puretone threshold average of 85 decibels with 
speech recognition of 84 percent.  This corresponds to a 
numeric designation of "IV" under Table VI.  He has a left 
ear puretone threshold average of 90 decibels with speech 
recognition of 60 percent.  This corresponds to a numeric 
designation of "VIII" under Table VI.  These combined 
numeric designations result in a rating of 50 percent 
under Diagnostic Code 6100.  Given that the veteran 
manifests right and left puretone threshold averages 
exceeding 55 decibels, the veteran manifests an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a) which allows the assignment of a Roman numeral 
designation from either Table VI or Table VIa, whichever 
results in the higher numeral.  Under Table VIa, the 
puretone threshold averages of 85 and 90 decibels 
correspond to numeric designations of "VIII" for both 
ears.  This rating would still correspond to a 50 percent 
rating under Diagnostic Code 6100.  His puretone 
thresholds in both ears exceed 30 decibels at 1000 Hertz 
so consideration of the exceptional hearing pattern 
provisions of 38 C.F.R. § 4.86(b) are not for application.  
The preponderance of the evidence, therefore, is against a 
rating in excess of 70 percent under Diagnostic Code 6100. 

In so holding, the Board has considered the veteran's 
descriptions of his bilateral hearing loss disability, but 
notes that the most probative evidence concerning the 
level of severity consists of the audiometric testing 
results of record.  See Lendenmann, 3 Vet. App. at 349.  
While the evidence shows that the veteran requires the use 
of specialized hearing aids bilaterally, the Board notes 
that the schedular rating makes proper allowance for his 
improvement in hearing.  See 38 C.F.R. § 4.85(a) (2002).  
There is no doubt to be resolved in his favor.

The veteran further contends that he is precluded from 
engaging in substantially gainful employment due to his 
service connected disability.  His 70 percent disability 
rating for bilateral hearing loss, which is his only 
service connected disability, meets the schedular criteria 
for a TDIU rating.  38 C.F.R. § 4.16(a) (2002).  Thus, he 
would be entitled to TDIU if the evidence shows that, due 
to his service connected disabilities, he is precluded 
from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  His age may not 
be considered a factor.  38 C.F.R. § 3.341(a) (2002). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service connected disability shall be rated 
totally disabled, without regard to whether an average 
person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" 
is synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC Op. No. 75-
91 (Dec. 27, 1991).  However, a TDIU claim is limited to 
the issue as to whether a claimant is capable of 
performing the physical and mental acts required by 
employment, and not whether he/she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran's vocational experience has primarily involved 
retail sales and management.  He contends that his 
inability to communicate with potential customers renders 
him unable to perform the duties of retail sales and 
management.  In May 2001, a VA examiner provided opinion 
that the veteran's ability to be employed was adversely 
affected due to the severity of his hearing loss 
disability and poor speech understanding.  The veteran's 
private physician, Dr. Brock, has also observed that the 
veteran experiences an extreme amount of stress due to his 
inability to communicate with potential customers.  There 
is no evidence of record establishing that, despite the 
veteran's profound hearing loss in both ears, the veteran 
is capable to obtaining and maintaining substantially 
gainful employment consistent with his occupational 
experience.  In this case, the veteran has testified 
credibly as to how his bilateral hearing loss disability 
renders him unable to continue work in retail sales and 
management.  Based upon this evidence, and application of 
the benefit of the doubt rule, the Board finds that the 
veteran's service connected bilateral hearing loss 
disability prevents him from securing and following 
substantially gainful employment consistent with his 
occupational experience.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  His TDIU claim, therefore, is granted.


ORDER

A rating in excess of 70 percent for bilateral hearing 
loss is denied.

The claim for entitlement to TDIU is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

